Citation Nr: 1720352	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

The Board notes that the Veteran's period of service from March 16, 1971 to March 15, 1973 is honorable for VA purposes and is not a bar to VA benefits.  However, the period of service from March 16, 1973 to March 14, 1978, was determined to have been under dishonorable conditions for VA purposes and a bar to VA benefits.  See December 1980 Administrative Decision; see also September 2010 Administrative Decision. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified during a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2014 Board decision, the Board denied the issue of entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court granted the parties' January 2015 Joint Motion for Remand (JMR), vacating the Board's June 2014 decision as to the denial of entitlement service connection for bilateral hearing loss and remanded the appeal to the Board. 

In December 2015, the Board remanded the claim for additional development consistent with the January 2015 JMR.  A Supplemental Statement of the Case (SOC) was issued in April 2016.  Then, in November 2016, the Board issued another remand.  The RO issued a Supplemental SOC in January 2017, and the issue has been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining an additional VA examination, per the December 2015 remand and obtaining an addendum opinion per the November 2016 remand.  An examination was provided in April 2016 and an addendum opinion was provided in December 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, provided the Veteran with VA examinations, and obtained addendum VA opinions.  The report of the VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

B.  Factual Background and Analysis 

The Veteran contends that his bilateral hearing loss is related to in-service noise exposure. 

First, the Board finds that the Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the May 2010 VA examination.  Right ear pure tone thresholds were 35, 35, 55, 85 and 100+ decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 25, 25, 70, 80, and 85 decibels at the same frequencies.  The Veteran's speech recognition scores were 90 percent in the right ear and 92 percent in the left ear. 

Additionally, the Veteran's DD-214 reveals that his military occupational specialty (MOS) was motor transport operator.  The Veteran's personnel records also reveal that the Veteran was a light vehicle driver and dispatch.  In a May 2009 statement the Veteran reported that he was exposed to loud noise in-service, including bombs, mortars, cannons, grenades, M-60 and M-16 machine guns, and M-79 rocket launcher.  The Board notes that the MOS of motor transport operator has a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35.  As such, the Board concedes the occurrence of the in-service noise exposure.  

Turning to the question of whether there is a nexus, or link, between the Veteran's current bilateral hearing loss and his in-service noise exposure, service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  The Veteran's February 1971 entrance report of medical examination reveals right ear pure tone thresholds were 0, 0, 0, and 25 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 0, 5, and 55 decibels at the same frequencies.

Audiometric testing conducted during the Veteran's period of dishonorable service, include an April 1974 report of medical examination, which reveals right ear pure tone thresholds were 0, 0, 5, 15, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 0, 0, 5, and 60 decibels at the same frequencies.  A February 1978 report of medical examination reveals right ear pure tone thresholds were 10, 10, 10, and 20 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10, 10, 15, and 20 decibels at the same frequencies. 

VA treatment records dated July 1994 to August 1994 show that in July 1994 the Veteran reported that "his hearing was pretty good but he wouldn't mind being tested" and a notation of possible impaired hearing was included, with no further follow-up.  The Veteran reported a medical history of kidney stones and falling from a scaffold. 

In May 2009, the Veteran filed his current claim seeking service connection for bilateral hearing loss.  The Veteran was afforded a VA audiology examination in May 2010.  The Veteran reported that he was a roofer for the prior 15 years and also did repairs, odd jobs, and cleaned out barns for a farmer.  The Veteran also reported hunting during deer season for two to three years and use of the lawn mower two times per month during the summer for approximately seven to eight years.  The examiner diagnosed bilateral sensorineural hearing loss and concluded that it was not least as likely as not that the Veteran's bilateral hearing loss was partially due to military hazardous noise exposure and/or acoustic trauma.  The examiner noted several positive shifts in the Veteran's hearing threshold but concluded that they fell within the range of normal inter-test variability commonly observed during serial pure tone air conduction testing conducted during a contiguous six year period and did not reflect a progressive hearing loss.  The examiner noted that the Veteran's 4000 Hertz left ear threshold was significantly changed between 1971 and 1978 but the shift was negative, not positive.  The examiner explained that, in other words, the 4000 Hertz left ear threshold was significantly better in 1978 versus the same hearing threshold in 1971. 

In an October 2010 opinion, a private physician stated that after review of the Veteran's military records and claims file information related to his bilateral sensorineural hearing loss, the Veteran's current hearing loss configuration was consistent with the damage caused by noise exposure.  After reviewing the Veteran's military records and claims file information, the physician concluded that the Veteran's military noise exposure was directly the cause of the Veteran's current progressive bilateral sensorineural hearing loss. 

VA treatment records dated February 2011 to March 2011 show that the Veteran reported significant hazardous noise exposure in service. The Veteran also reported that he was a civilian roofer for ten years and had personal firearm and power tool use. 

In a July 2011 addendum opinion, a VA physician noted that on discharge there was normal hearing in both ears with no significant shift.  The examiner explained that a significant shift was defined by the National Institute for Occupational Safety and Health (NIOSH) as a shift of 15 decibels or greater at one or more frequencies between 500 to 4000 Hertz. 

The examiner also concluded that the Veteran's bilateral hearing loss was not due to military acoustical trauma.  The examiner quoted the Institute of Medicine and explained that "the evidence from laboratory studies in humans and animals is sufficient to conclude that the most profound effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing threshold hearing occurs within 30 days".  The examiner further explained that current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The conclusion from review of the research in this area is that individuals with the previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise induced hearing loss than individuals without pre-existing hearing loss". 

The examiner further explained that therefore, if hearing loss is normal upon discharge, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  The examiner further concluded that the literature supports this assessment, even if a significant shift in hearing is found between entrance and exit audiometric testing. 

In a November 2011 addendum opinion, after clarification from the RO regarding the use of evidence during periods of dishonorable service, a VA physician noted that there was no audiogram at the end of the Veteran's honorable period of military service.  The physician also noted that the Veteran did have normal audiometric tested hearing at some point after his honorable period of service.  The physician explained that even though the audiograms from the dishonorable period cannot be used for service connection, they are medical evidence that the Veteran did have normal hearing at the end of his military noise exposure period.  The physician quoted the July 2011 VA opinion and explained that, based on the same July 2011 rationale, that once noise exposure is removed, hearing frequently improves afterward as occurred in this Veteran.  The physician further concluded that the Veteran's hearing loss was not due to or aggravated by military noise exposure. 

At the August 2012 Board hearing, the Veteran and his representative asserted that the July 2011 VA physician "cut and paste" his opinion from other claims.  The Veteran's representative also asserted that the VA July 2011 VA physician misquoted that study "because I have it right here, and it basically states, in a nutshell there's not sufficient evidence to prove that this hearing damage that happens many years ago can't come back to haunt someone later on."  The Veteran's representative also indicated that the private October 2010 private opinion was more probative than the July 2011 opinion because the October 2010 physician is an audiologist.  The Veteran again described his in-service noise exposure and again reported suffering from hearing loss during service that had continued to the present.  

An additional examination and opinion was provided in April 2016.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner provided the opinion that it is not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner noted that there was a threshold of 55 dB at enlistment, but it resolved on the separation exam and the Veteran left service with normal hearing in both ears.  The examiner also noted that the Veteran served in the military from 1971-1978, and was deployed to Vietnam from 1971-1973.  The Veteran reported being exposed to noise from bombs and artillery, as well as vehicles that he drove.  

The examiner stated that an analysis of the Veteran's 1971 and 1978 calibrated audiometrics does not show a positive significant threshold shift as this term is defined by Occupational Safety and Health Administration (OSHA) or The National Institute for Occupational Safety and Health (NIOSH).  She noted that there were several positive shifts in hearing thresholds are noted, but that they fell within the range of normal inter-test variability commonly observed during serial pure tone air conduction testing conducted during a contiguous 6 year period and do not reflect a progressive hearing loss.  The sole exception was the Veteran's 4000 Hz threshold, left ear, which significantly changed between 1971 and 1978 for the negative.  In other words, the examiner noted that the 4000 Hz threshold was significantly better in 1978 at separation than it was at enlistment in 1971.  

The examiner noted that, both the enlistment and separation examinations showed normal hearing in both ears, and there was no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  As such, the examiner stated that this evidences that the Veteran suffered no permanent shift in hearing for the worse during the time of military service.  After consideration of this claim, the examiner opined that there is no medically sound basis for attributing the hearing loss to a service injury.  She explained that there is no evidence of an injury, because there was no change in hearing sensitivity from enlistment to discharge.

The examiner went on to note that current VA guidelines state that there must be evidence indicating that a disability was incurred or aggravated in the line of duty.  The examiner explained that conceded exposure to acoustic trauma is neither injury nor a disease, and is not sufficient to establish a line of injury or disease.  She explained that an audiology exam must show that there was a line of duty hearing loss or significant threshold change consistent with injury or disease.  In this Veteran's case, the examiner opined that there is no evidence to show that any change in hearing was suffered because an injury is not evidenced from the Veteran's time of service, and could not be assumed by the examiner.  The examiner noted that the Veteran was given this same opinion in 2010 when he had his original VA examination and that those opinions are sound and still stand.  With regard to the threshold shift, the examiner noted that NIOSH recommends that a significant threshold shift is defined as a 15 dB HL shift or more at any one frequency from 500 Hz to 4000 Hz.  Both converted and non-converted threshold calibrations were considered as appropriate.

The examiner also noted that the Veteran has a positive personal history of noise exposure from various occupational and recreational activities in his civilian life.  These acoustic insults, the examiner noted, were incurred post-military separation.  Thus, the examiner opined that the current hearing loss may be more likely due to civilian noise, as well as general health and aging factors (presbycusis).  With regard to the allegation of delayed onset hearing loss, the examiner opined that the Veteran's hearing loss is not likely delayed onset hearing loss from the military.  The examiner explained (by citing the Institute of Medicine) that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

Subsequently, the Veteran a medical article/treatise from the Journal of Neuroscience discussing cochlear nerve degeneration after temporary noise-induced hearing loss.  Specifically, the article indicated that "acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of cochlear nerve," "which could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage."

An additional VA opinion was rendered in December 2016.  The examiner reiterated much of the opinion from April 2016 but added that the Veteran's tinnitus is not likely due to the Veteran's hearing loss and that the Veteran's hearing loss is of a separate onset and etiology than his tinnitus.  The examiner explained that tinnitus is a symptom of many maladies.  She went on to note that not all individuals with hearing impairment report tinnitus, and frequently individuals with normal hearing experience tinnitus as well.  She explained that tinnitus and hearing loss are independent disorders in many cases, and one does not directly cause the other.  The examiner noted that the Veteran's hearing loss could be due to aging, while the tinnitus could have started after a loud noise exposure, medical condition or injury.  Additionally, the examiner observed that tinnitus can be generated from other causes or structures in the body.  She provided a partial list of non-auditory conditions which are associated with tinnitus, including: headaches/migraine, head and neck injury, muscle tension, malformation of capillaries, atherosclerosis, high blood pressure, hormonal changes, diabetes and turbulent blood flow.  The examiner also noted that hundreds of prescription medications can present associated with tinnitus as a side effect.  She stated that TMJ disorders, depression, alcohol use, stress and general aging have also been linked to tinnitus.  With so many possible other factors, and the lack of evidence to support tinnitus happening as a direct result of hearing loss, or hearing loss directly due to tinnitus, the examiner opined that the hearing loss and tinnitus are from different origins.  She noted that both conditions could potentially be due to noise exposures, and that tinnitus was opined in the past to have been due to military noise.  The Board notes that the examiner's opinion included a typographical error at the end of the report, whereby the examiner stated that the Veteran's hearing loss does appear to be from that same noise exposure.  However, the Board finds that, reading this statement in context with the rest of the three page report, it is clear that the examiner meant that the Veteran's hearing loss is not from the same noise exposure as the Veteran's tinnitus, which has been related to the Veteran's period of service.  Finally, the examiner noted that it is outside of the scope of Audiology to determine exactly which malady or disorder is causing the tinnitus.  In each person, tinnitus origins may be different, and the origin of the tinnitus often cannot be determined with certainty.  For remaining questions related to co-morbid medical conditions, the examiner asked that VA defer opinion to a Medical Physician.
 
The Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.  In this regard, the Board finds the May 2010 VA examination, July 2011 addendum opinion, November 2011 addendum opinion, April 2016 VA examination, and December 2016 addendum opinion, to be highly probative to the question at hand.  Taken together, the opinions concluded that although the audiograms from the dishonorable period could not be used for service connection, they were medical evidence that the Veteran did have normal hearing at the end of his honorable period of service.  Therefore, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  The opinions also concluded that, according to NIOSH, the Veteran did not have a significant threshold shift during his period of honorable service.  Finally, the December 2016 VA opinion specifically addressed the Veteran's argument that his hearing loss is related to service because his tinnitus was deemed to be related to service and an earlier opinion had linked the Veteran's tinnitus to his hearing loss.  The December 2016 examiner opined that the Veteran's tinnitus is not related to the Veteran's hearing loss and explained that tinnitus can have many etiologies and can be linked to many different medical issues.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to one another.  Thus, taking all of the various VA examinations and opinions together, the Board finds that the evidence sufficiently establishes that the Veteran's bilateral hearing loss is not related to his period of service or to his service-connected tinnitus.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that, that probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this regard, the Board notes that the private opinion provided in October 2010 relates the Veteran's currently bilateral hearing loss to in-service noise exposure.    The physician concluded that the Veteran had minor civilian noise exposure and his current hearing loss configuration was consistent with noise exposure.  However, the Board finds that the physician failed to reconcile the fact that the Veteran had normal hearing loss shortly after, and several years after his in-service noise exposure during his honorable period of service.  Additionally, as compared to the very extensive examination reports and opinions provided by the several other examiners, the October 2010 private opinion does not provide the same level of analytical discussion regarding the etiology of the Veteran's bilateral hearing loss.  As such, the Board assigns little probative value to the October 2010 private opinion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the May 2010 VA examiner is an audiologist, the July 2011 and November 2011 opinions were provided by VA physicians, and the April 2016 and December 2016 VA examination and opinion were provided by an audiologist, all of whom possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination reports and addendum opinions are based on review of the Veteran's claims file, interview and initial examination of the Veteran, and provide persuasive rationales.  Furthermore, the Board finds the July 2011, September 2011, as well as the August 2016 and December 2016 citations to medical literature regarding noise exposure and hearing loss to support their conclusions, to be highly persuasive.

The Board acknowledges the representatives assertions at the August 2012 Board hearing that the July 2011 examiner "cut and paste" his opinion, as evidenced by other claims file.  Regardless of whether the July 2011 physician cut and paste his opinion from other Veteran's claims files, the Board finds that the July 2011 VA report, when taken with the November 2011 VA addendum opinion is consistent with the evidence of record in this case.  The July 2011 examiner stated if hearing loss is normal upon discharge, there is no evidence of hearing damage due to military noise exposure and any worsening from the time of discharge to current is due to noise exposure between the times of discharge to current.  After clarification by the RO of the use of evidence from dishonorable periods of service, the November 2011 VA opinion further clarified, that while there was no audiology examination conducted at the end of the Veteran's honorable period of service and although the audiograms from the dishonorable period cannot be used for service connection, they are medical evidence that the Veteran had normal hearing at the end of his military noise exposure period. 

The Board also acknowledges the representative's assertion that the July 2011 VA physician misquoted the medical literature.  In this regard, the representative asserted that the medical literature actually concludes that that "there's not sufficient evidence to prove that this hearing damage that happens many years ago can't come back to haunt someone later on".  However, the Board finds that the VA examiners concluded that because the Veteran's hearing loss was normal shortly after exposure and there were no significant threshold shifts, there was no hearing damage and therefore, current hearing loss is not related to in-service noise exposure.  As such, the Board finds that the examiners' use of the medical literature in their rationales does not contradict the representative's assertion as to the conclusion of the study.  Thus, the Board continues to find the VA opinions to be highly persuasive to the issue at hand.

Finally, as noted above, the Board notes that this case was remanded by the Court for consideration of the Veteran's assertions that his hearing loss should be considered related to service since his tinnitus was deemed to be related to service.  The Board also recognizes that in a January 2017 statement, the Veteran asserted that the examiner's statement that "the hearing loss does appear to be from the same noise exposure" proves that his hearing loss is related to his period of service.  However, as discussed above, the Board finds that this statement by the December 2016 VA examiner was clearly a departure from the rest of her opinion, which clearly and repeatedly stated that the Veteran's hearing loss was not at least as likely as not related to or caused by any incident of service, to include the conceded noise exposure.  The Board sympathizes with the Veteran insofar as this typographical error is confusing and potentially misleading.  However, in reading the remainder of the December 2016 three page addendum opinion as well as the April 2016 six page examination and report, which was written by the same examiner, the Board finds that the examiner's intent is clear: the Veteran's hearing loss is not at least as likely as not related to his period of service or to his tinnitus.  

The Board recognizes the medical article/treatise submitted by the Veteran from the Journal of Neuroscience discussing cochlear nerve degeneration after temporary noise-induced hearing loss.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, as discussed above, the most recent VA examiner considered the entire claims file when forming her opinion concerning the Veteran's bilateral hearing loss and still found no such link between the in-service noise exposure and his hearing loss.  Moreover, given that this article is general in nature and does not specifically address the Veteran's hearing loss, it has minimal probative value when weighed against the prior VA examinations with opinions and, significantly, the most recent December 2016 addendum opinion, which are specific to the Veteran's case.  In this regard, the examiners thoroughly considered the Veteran's record and medical history when forming their opinions.  

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the Veteran's assertions that his bilateral hearing loss began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Thus, while the Veteran is competent to report symptoms of hearing loss, the Board finds that his statements regarding the onset and continuity are not of sufficient reliability, and thus are not credible.  The Board finds that the Veteran's current assertions are at variance with the more contemporaneous evidence of record.  Again, the Veteran's service treatment records contain no complaint, treatment, or diagnosis of bilateral hearing loss.  He denied problems related to his ears and hearing at separation, and his separation examination found that the Veteran's ears were normal.  These assertions of the Veteran at the time of his separation from service are express denials of any hearing problems at the time of his separation and refute any subsequent contentions from the Veteran that he experienced an in-service onset and continuous hearing symptomatology from his exposure to loud noise in service.  As such, the Veteran's subsequent statements as to onset and continuity do not reflect an accurate recollection of a history that occurred decades earlier, when compared against the medical and lay evidence contained in the service treatment records, and thus are unreliable and entitled to no probative value.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions does not render lay statements incredible, such absence is for consideration in determining credibility.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Furthermore, the Veteran's service treatment records during his dishonorable period of service are absent of any complaints of hearing loss but do include treatment for symptoms such as headaches, blurred vision, difficulty sleeping, backaches, skin problems, sores under the tongue, sore throat, pain in the ribs, pain in the left ear, and pain behind the right ear.  As such, the Board finds it reasonable to conclude that if the Veteran had been suffering from symptoms of hearing loss in service or during his dishonorable period of service, he would have reported such to military physicians, particularly when reporting problems of pain in his left ear and behind his right ear.  

Additionally, the Board notes that the July 1994 VA treatment record in which the Veteran stated that "his hearing was pretty good but he wouldn't mind being tested".  Again, the Board finds it reasonable to conclude that if the Veteran was suffering from bilateral hearing loss at the time, and had been since service, he would have reported such to the VA examiner, along with his reported medical history of kidney stones and a fall from a scaffold.  Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits that he suffered from bilateral hearing loss since service are less probative than records closer in time that show the Veteran failed to report symptoms of hearing loss but did report symptoms in regards to other conditions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345   (1999) (interest may affect the credibility of testimony).

Finally, the record evidence before the Board indicates that the Veteran did not seek treatment for bilateral hearing loss until several decades after service, when he filed his claim for bilateral hearing loss in May 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

Given the above, the Board finds that there is no credible evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the many VA examinations and opinions, all of which have determined that the Veteran's bilateral hearing loss is not related to his service or to his service-connected tinnitus.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include the hearing examination that was administered on separation.  The Veteran denied having any hearing loss or ear trouble in his report of medical history at separation as well.  Finally, there is no evidence that he sought treatment for hearing loss during service or at separation.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at separation are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Instead, the evidence of record shows that in April 1974 audiometric testing revealed right ear pure tone thresholds were 0, 0, 5, 15, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Left ear pure tone thresholds were 5, 0, 0, 5, and 60 decibels at the same frequencies. The Board notes that these readings would be noncompensable under 38 C.F.R. § 4.85. Additionally, the evidence of record reveals that the Veteran was not diagnosed with bilateral hearing loss for VA purposes until May 2010, more than 40 years after discharge from his honorable period of service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


